United States Court of Appeals
                      For the First Circuit


No. 09-2207

               CARMEN M. OCASIO-HERNÁNDEZ, et al.,

                     Plaintiffs, Appellants,

                                v.

                   LUIS FORTUÑO-BURSET, et al.,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this court issued on April 1, 2011, is amended
as follows:

     On page 31, line 8, insert a footnote symbol "4" following the
sentence that reads "Although § 1983 liability cannot rest solely
on a defendant's position of authority, see Ayala-Rodriguez v.
Rullán, 511 F.3d 232, 236 (1st Cir. 2007), the plaintiffs'
complaint does include other well-pleaded factual allegations that
detail each of these three defendants' level of personal
involvement in and familiarity with the plaintiffs' terminations."

     The footnote should read as follows: "Hence, there is no
conflict between this decision and our recent decision in
Peñalbert-Rosa v. Fortuño-Burset. The significant difference is
that, there, the only allegation against the defendants was that
they "participated" or "approved" of the firing with no factual
explanation whatever. See 631 F.3d at 595-96."

     The subsequent footnotes in the opinion should be renumbered
accordingly.